Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 26, 27, and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 26, it recites “wherein the recognized pattern value indicates at least one of: a predicted process state of the one of the pump or the fan; or a predicted in response to the recognized pattern value. The effect of claim 26 will be to determine the sensor effectiveness value in response to at least one of: a predicted process state of the one of the pump or the fan; or a predicted component state of the one of the pump or the fan. However, there is no description or examples in Applicant’s disclosure to show how the determination is achieved. There is also no discussion about the relationship between the sensor effectiveness value and at least one of: a predicted process state of the one of the pump or the fan; or a predicted component state of the one of the pump or the fan. One skilled in the art would not be conveyed that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	Claims 27 and 30 are rejected by analogy to claim 26. 
	The other claim(s) not discussed above are rejected by inheriting the issue(s) from their linking claim(s). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 4, 17, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kayama et al. (US 5548597 A; hereinafter “Kayama”) in view of 
RZESZUCINSKI et al (WO 2017198327 A1; hereinafter “RZESZUCINSKI”).

Regarding claim 1, Kayama teaches a system (see Abstract), comprising:
a data collector (i.e., “input part”) communicatively coupled to a plurality of input sensors (i.e., “sensor 1, sensor 2, sensor 3, . .. , sensor n”), each of the plurality of input sensors operatively coupled to 
a controller (i.e., “a failure diagnosis apparatus 100”; see col. 2, lines 53-54), comprising:
a data acquisition circuit (i.e., “input part 101”) structured to interpret a plurality of detection values corresponding to a sensed 
a pattern recognition circuit (i.e., “abnormal degree evaluation means 108” and “diagnosis means 109” in FIG. 1) structured to determine a recognized pattern value (i.e., “the abnormal degree for each pair of sensors is quantified as the value of U”; see col. 5, lines 4-26) in response to the plurality of detection values (i.e., “obtains a distance between a state vector formed by present output signals from each pair of the sensors and the corresponding quantization vector representing the correlation obtained in the normal states of each pair of the sensors 1-n by comparing the data stored in the correlation storage means 105… judges whether the present output signal from each sensor is abnormal, based on the above mentioned distances”; see col. 3, lines 1-12), 
wherein the recognized pattern value is a pattern recognized by a neural network of the pattern recognition circuit (i.e., “The correlation network comprises an input layer 303 composed of input neurons 305 to respective neurons of which a detected signal 11 from the sensor 1 and the detected signal 12 from the sensor 2 are input and a threshold neuron 306 outputting a constant value (1 is set in FIG. 3), and a quantization neuron layer 304 composed of a                                 
                                    
                                        
                                            ω
                                        
                                        
                                            i
                                            j
                                        
                                    
                                
                             of the diagnosis network is calculated”; see col. 5, lines 54-60) ; and
a sensor learning circuit (i.e., “abnormity planning means 110”) structured to update the sensed parameter group in response to the recognized pattern value (i.e., “As a counteraction to sensor abnormity, a procedure to stop operations of the component related with the abnormal sensor is executed, or control methods by a preset contingency procedures neglecting the signals output from the abnormal sensor are determined”; see col. 6, lines 42-50),
wherein the pattern recognition circuit is further structured to determine a sensor effectiveness value (i.e., “Reliability Ri”) in response to the recognized pattern value (i.e., “determines abnormal sensors by using the abnormal degrees obtained for the pairs of sensors…. Reliability Ri (i=1, ... , n) of each unit indicates reliability of each sensor”; see col. 5, lines 27-36), and
wherein the sensor learning circuit is further structured to update the sensed parameter group in response to the sensor effectiveness value (i.e., “As a counteraction to sensor abnormity, a 
Kayama does not explicitly discloses (see the underlined):
each of the plurality of input sensors operatively coupled to one of a pump or a fan, wherein the one of the pump or the fan comprises a component of an industrial environment.
However, RZESZUCINSKI teaches:
coupling sensors to a pump to monitor the condition of the pump (i.e., “An essence of the condition monitoring device for an industrial machinery, comprising an enclosure where an electronic system with at least one sensor for measurement of physical quantities of the industrial machinery”; see p.3, ¶ 3; “the industrial machinery is a motor, a bearing, a pump, a compressor, a transformer or any machinery suited for industrial applications”; see p. 4, ¶ 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kayama in view of RZESZUCINSKI to incorporate Kayama’s system for the monitoring of a pump in an industrial environment, such that each of the plurality of input sensors operatively coupled to a one of a pump or a fan, wherein the one of the pump or the fan comprises a component of an industrial environment, as claimed. The motivation would be to obtain better measurement 

	Regarding claim 4, Kayama further teaches: 
wherein the sensor learning circuit is further structured to update the sensed parameter group by changing a setting of one of the plurality of input sensors of the sensed parameter group (i.e., “As a counteraction to sensor abnormity, a procedure to stop operations of the component related with the abnormal sensor is executed, or control methods by a preset contingency procedures neglecting the signals output from the abnormal sensor are determined and”; see col. 6, lines 45-49).

Regarding claim 17, the claim recites the same substantive limitations in term of the method involved as claim 1 and is rejected using the same teachings. 

	Regarding claim 28, as result of modification applied to claim 1 above, Kayama in view of RZESZUCINSKI further teaches:
wherein the pattern recognition circuit determines the recognized pattern value based on combined data from a fused pairing of sensors (i.e., “obtains a distance between a state vector formed by present output signals from each pair of the sensors and the corresponding quantization vector representing the correlation obtained in the normal states of each pair of the sensors 1-n”; see Kayama, col. 3, lines 1-5) including a 

Regarding claim 29, the claim recites the same substantive further limitations in term of the method involved as claim 28 and is rejected using the same teachings. 

4.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kayama in view of RZESZUCINSKI and Chen et al. (US 20150046127 A1).

	Regarding claim 9, the prior art applied to the preceding linking claim(s) teaches the features of the linking claim(s). 
	Kayama does not explicitly discloses:
wherein the sensor learning circuit is further structured to update the sensed parameter group by changing a sampling rate of the data collector with regard to at least one of the plurality of input sensors.
But Chen teaches:
wherein the sensor learning circuit is further structured to update the sensed parameter group by changing a sampling rate of the data collector with regard to at least one of the plurality of input sensors (i.e., “the type of sampling and/or the frequency of sampling may be dynamically adjusted 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kayama in view of RZESZUCINSKI, further in view of Chen, to structure the sensor learning circuit to update the sensed parameter group by changing a sampling rate of the data collector with regard to at least one of the plurality of input sensors, as claimed. The motivation would be to provide the flexibility of adjusting the sampling rate of a sensor based on the data of interest (see Chen, [0040]).

Allowable Subject Matter
5.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 15, the closest prior art of record fails to teach the features of “wherein the pattern recognition circuit is further structured to determine the sensor effectiveness value by determining a predictive accuracy of the sensed parameter group to determining a value of interest of the one of the pump or the fan,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. Note that Kayama teaches determining a sensor reliability rather than a predictive accuracy.

Response to Arguments
6.	The objections to the drawing have been withdrawn in view of the amendment.

7.	The claim objections have been withdrawn in view of the amendment.

8.	The rejections under 35 USC 101 have been withdrawn in view of the amendment.

9.	Regarding rejections under 103, Applicant argued: At the outset, Applicant respectfully maintains that Chen, Loychik, and Grichnik fail to disclose or render obvious that “the pattern recognition circuit is further structured to determine a sensor effectiveness value in response to the recognized pattern value,” as was previously recited by claim 10 and now recited by claim 1. Furthermore, to further clarify the recited “recognized pattern value” in a manner discussed during the interview, independent claim 1 is currently amended to recite that “the recognized pattern value is a pattern recognized by a neural network of the pattern recognition circuit.” The applied references, whether taken singly or combined, fail to disclose or render obvious determining a sensor effectiveness value “in response to a recognized pattern value,” “wherein the recognized pattern value is a pattern recognized by a neural network of the pattern recognition circuit.” … Chen fails to disclose or render obvious that this alleged “sensor effectiveness value” is determined in response to a recognized pattern value, and more particularly, a recognized pattern value that is a pattern recognized by a neural network of the pattern recognition circuit.
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857